IN THE
                         TENTH COURT OF APPEALS



                                No. 10-11-00249-CV

                             IN RE CAROL ADAMS


                               Original Proceeding


                          MEMORANDUM OPINION

      Relator has filed a motion to dismiss the petition for mandamus and request for

emergency relief filed in this Court on July 1, 2011 because the issues have become

moot. Accordingly, the petition for mandamus and request for emergency relief are

hereby dismissed.



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed July 20, 2011
[OT06]